Title: Thomas Boylston Adams to Louisa Catherine Adams, 17 August 1798
From: Adams, Thomas Boylston
To: Adams, Louisa Catherine


          
            Dresden 17 August 1798. Hotel de Bavière
            My dear Sister
          
          After 44 hours constant journeying we arrived here about 7 o’Clock on Wednesday morning. My companion Mr: C— hearing that a party of his acquaintance had set off about an hour before for Fryburg a place 24 english miles distant from this—ordered fresh horses, invited me to join him & upon my pleading fatigue, was off himself alone in order as he observed to cause an agreeable surprise to his friends, whom he intended to dine with.— I smarted up a little—dined at Table d’hote at 1 o’Clock—walked till half past 3 & slept till 7 in the evening in an easy arm chair; then who should appear in my room but parson Kent, who had arrived about 5 o’Clock in the afternoon,

applied at the Hotel whence I write, for lodgings, but could not gain admittance— Indeed without Mr: C——s former acquaintance here, we should have experienced a similar denial; but as a favor we got into a three foot square apartment, where I passed the first night.
          Messrs: Kent & Jarrett were, I suppose, (as Mr: C— says), agreeably surprised to find an acquaintance— They were hunted about from one tavern to another, nearly an hour before they found lodgings & at last put up at a third rate Inn— You will understand by this detail that the town is overflowing with strangers, but I know not particularly the reason of it.— Yesterday we sauntered about most of the day; saw the public buildings walks &ca: but as yet, have made no excursions. Mr: C— returned late last night & to day we begin the rounds.
          Shall I, by way of temptation, attempt to describe to you the pleasure and convenience of the journey hither— The stately forests—florishing villages—highly cultivated fields—smiling valleys—lofty & majestic mountains, which alternately meet the eye & charm the senses. Or by silence tantalize you the more? I have heard of subjects so delicate & pathetic, that silence upon them was considered the height of eloquence— Imagine then I pray you, that this is one of those. Suffice it to say, that my poor horse had well nigh experienced a mournful fate—famine stared him in the face, while hunger & fatigue devoured him— I did think that oats at least might be had upon the road—but no—nothing, unless some chopp’d straw mixed with Rye—much of which would surely have killed him. I groaned in spirit for the poor beast, and repented many an hour, that I had led him into such a predicament. The heat of the weather obliged me to keep the carriage and of course the horse must be led—in this way we brought him on until within 6 german miles of this place; that is, 84 miles english without halting at once more than two hours. He would have gone further, but it would have been cruel indeed to have forced him, considering his stingy fare—so I made a bargain for sending him on, with the Post Master at Elsterwerder and left him to recruit. He came in yesterday morning quite fresh and hearty— But as a great secret, I will tell you, that I wish he were again safe in Berlin. To be my own horseler on the road, when tired, sleepy and almost worn out, was, in addition to the surliness of those I had to do with, a patience-trier, which I had not anticipated.
          Messieurs K & J— were disappointed & grieved when I told them the little probable chance there was of seeing you here. They had

hoped that for the benefit of your health, the jaunt would have been put in execution. As to J——tt he says—I love Mrs: A— dearly—she puts me so much in mind of an old sweetheart. He bids me make his best respects to you & husband— To the family at Charlottg. we all beg to be remembered. In particular, you know where I should wish to be recalled.
          The post goes but twice a week hence to Berlin—Tuesday’s & Saturday’s— If any letters should come for me; please to have them sent on to my address at the Hotel de Baviere, whence with best love to your husband I subscribe myself / your brother
          
            T. B. Adams.
          
          
            P.S. Messrs: K & J— have taken some famously fine lodgings [. . .] as good accommodations are rare, they will willingly resign to you, when ever you appear—
          
        